Title: To George Washington from Commissioners for the District of Columbia, 4 October 1798
From: Commissioners for the District of Columbia
To: Washington, George


                    
                        Sir,
                        Washington, 4th October 1798
                    
                    We have made all the examination in our power of the enclosed Estimate, and so far as relates to the foundation Stone, free stone and Brick work, taking it for granted the materials are to be of the best kind, and the work done in the strongest and neatest way, that the Estimate is not unreasonable. We have the highest opinion of the integrity of Mr Blagdin, and of his knowledge of stone and Brick work. Of Carpentry probably he has less knowledge, but is intimately connected with an English Carpenter of reputation and ability—Nor are we able to say whether the Estimate on that subject is reasonable or not.
                    If you on examining it, should not be satisfied, the opinion of some Master workman may be taken—Whatever determination you may come to on this subject, it will give us much pleasure to carry your wishes into effect. Hoban is confined by indisposition, or we would have taken his opinion on Mr Blagdin’s Estimate.
                    Your Deeds from Mr Carroll and the Commissioners are executed, and delivered to Dr Thornton, to be handed to you. We are, &c.
                    
                        G. Scott
                        W. Thornton
                        A. White
                    
                